Mr. Justice Pam delivered the opinion of the court. 6. Instructions, § 140*—when requested instructions may he properly refused. A requested instruction held not improperly refused, where it was cautionary in its nature and moreover bad in form and covered by another instruction given. 7. Appeal and error, § 1541*—when giving of instruction not prejudicial. The fact that an instruction given on behalf of plaintiffs referred to facts not denied by defendant, held not prejudicial under the facts of the case on the ground that it directed the jury’s attention to particular evidence. 8. Instructions, § 137*—when properly refused. A requested instruction may be properly refused where there is no evidence in the record upon which to base it. 9. Attorney and client, § 135*—when finding as to amount of compensation sustained hy the evidence. The amount of a verdict for the services of a firm of attorneys, held not excessive because the defendant was not credited with a certain sum paid by a note, where it was a controverted question of fact whether or not a reduction had been made, and it was admitted by defendant that there was a conflict on that issue.